927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,v.Raymond MUNCY;  Edward Murray;  William P. Rogers;  James E.Johnson;  Edward D. Carey, Defendants-Appellees.
No. 90-6552.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1990.Decided March 7, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  James C. Turk, Chief District Judge.  (CA-86-119-L)
William H. Glazebrook, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., Edward Meade Macon, McGuire, Woods, Battle & Boothe, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William H. Glazebrook appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Glazebrook v. Muncy, CA-86-119-L (W.D.Va. March 14, 1990).  We deny Glazebrook's motion to consolidate this appeal with that in No. 90-6083.  We also deny his motion for a transcript at government expense, his "motion for relief," his motion to supplement, and his motion for a copy of the "Fourth Circuit Manual."    We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED